NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUN 18 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       Nos. 17-10124
                                                     17-10126
                Plaintiff-Appellee,
                                                D.C. Nos. 4:16-cr-01124-RCC
 v.                                                       4:13-cr-00693-RCC

GUADALUPE RAMOS-AGUILAR, a.k.a.
Vicente Aguilar Barrajas, a.k.a. Alberto        MEMORANDUM*
Lemus,

                Defendant-Appellant.

                   Appeal from the United States District Court
                            for the District of Arizona
                    Raner C. Collins, Chief Judge, Presiding

                             Submitted June 12, 2018**

Before:      RAWLINSON, CLIFTON, and NGUYEN, Circuit Judges.

      In these consolidated appeals, Guadalupe Ramos-Aguilar appeals the

aggregate 58-month sentence imposed following his guilty-plea conviction for

reentry of a removed alien, in violation of 8 U.S.C. § 1326, and his admission that


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
he violated the terms of his supervised release. We have jurisdiction under 28

U.S.C. § 1291, and we affirm.

      Ramos-Aguilar first contends that the district court procedurally erred by

failing to address his arguments in support of a downward variance. The court did

not plainly err. See United States v. Valencia-Barragan, 608 F.3d 1103, 1108 (9th

Cir. 2010). The court considered Ramos-Aguilar’s individualized circumstances

and mitigating arguments, explaining that his motive argument was not “a good

one,” and that deterrence was an important consideration. It was not required to

say more. See United States v. Petri, 731 F.3d 833, 842 (9th Cir. 2013) (district

court need not “detail its evaluation of every assertion made to support

[defendant’s] argument during sentencing” as long as it makes clear that the

parties’ arguments have been heard and a reasoned decision made).

      Ramos-Aguilar also contends that his sentence is substantively

unreasonable. The district court did not abuse its discretion. See United States v.

Autery, 555 F.3d 864, 871 (9th Cir. 2009). The court considered Ramos-Aguilar’s

mitigation arguments and determined that they were insufficient to warrant the

significant downward variance he sought in light of how quickly he returned to the

United States. The below-Guidelines sentence is substantively reasonable in light

                                         2                          17-10124 & 17-10126
of the 18 U.S.C. § 3553(a) sentencing factors and the totality of the circumstances.

See United States v. Carty, 520 F.3d 984, 993 (9th Cir. 2008) (en banc).

      AFFIRMED.




                                         3                          17-10124 & 17-10126